 



Exhibit 10.4
EXECUTION COPY
PREMIUM LETTER
July 18, 2007
AmeriCredit Financial Services, Inc.
801 Cherry Street, Suite 3900
Fort Worth, TX 76102
AmeriCredit Automobile Receivables Trust 2007-C-M
c/o Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, DE 19890-0001
Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311-161
Minneapolis, MN 55479
$1,500,000,000
AmeriCredit Automobile Receivables Trust 2007-C-M
Automobile Receivables Backed Notes
$273,000,000 Class A-1 Notes
$370,000,000 Class A-2 Notes
$175,000,000 Class A-3-A Notes
$271,000,000 Class A-3-B Notes
$150,000,000 Class A-4-A Notes
$261,000,000 Class A-4-B Notes
Ladies and Gentlemen:
     This letter (this “Premium Letter”) will confirm the agreement of
AmeriCredit Financial Services, Inc. (“AmeriCredit”) AmeriCredit Automobile
Receivables Trust 2007-C-M (the “Issuer”), Wells Fargo Bank, National
Association (the “Trustee,” the “Trust Collateral Agent,” the “Collateral
Agent,” and the “Backup Servicer”) and MBIA Insurance Corporation (“MBIA”) that
the following nonrefundable payments and other obligations are to be made and
undertaken in connection with, and subject to, the closing of the
above-described transaction and in consideration of the issuance by MBIA of its
Note Guaranty Insurance Policy No. 499011 (the “Policy”), in respect thereof.
The Insurer Premium paid hereunder shall be nonrefundable for any reason
whatsoever, including the lack of any payment under the Policy or any other
circumstances relating to the $1,500,000,000 AmeriCredit Automobile Receivables
Trust 2007-C-M Automobile Receivables Backed Notes $273,000,000 Class A-1 Notes,
$370,000,000 Class A-2 Notes, $175,000,000 Class A-3-A Notes, $271,000,000
Class A-3-B Notes,

 



--------------------------------------------------------------------------------



 



$150,000,000 Class A-4-A Notes and $261,000,000 Class A-4-B Notes (the
“MBIA-Insured Obligations”) or provision being made for payments of the
MBIA-Insured Obligations prior to maturity.
     The payments payable pursuant to the terms hereof shall constitute the
“Premium” referred to in the Insurance Agreement dated as of July 18, 2007 (the
“Insurance Agreement”) among MBIA, the Issuer, AmeriCredit, individually and as
Servicer and Custodian, AFS SenSub Corp., as Seller, the Trustee, the Trust
Collateral Agent, the Collateral Agent and the Backup Servicer. The obligations
of AmeriCredit and the Issuer hereunder constitute an obligation of AmeriCredit
or the Issuer, as applicable, under the Insurance Agreement. Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Insurance Agreement or in the Sale and Servicing Agreement (as defined in the
Insurance Agreement).
     1. AmeriCredit shall pay or cause to be paid the following amounts on or
before the Closing Date:
     (a) Except as set forth in clauses (b), (c) and (d) below, all legal fees,
disbursements and all other out of pocket expenses incurred by MBIA or agents of
MBIA in connection with the issuance of the Policy, fees for the consent letter
of MBIA’s accountants, and fees of MBIA’s auditors, if any. Such amounts shall
be wired on the Closing Date to the MBIA account set forth below (or as
otherwise directed by a third party upon presentation of its invoice);
     (b) Legal fees and expenses of Kutak Rock LLP in an amount not to exceed
$45,000 to be billed separately by Kutak Rock LLP, which shall paid by check or
wire transfer on or about the Closing Date to Kutak Rock LLP pursuant to the
instructions set forth on their statement; and
     (c) Fees of Moody’s Investors Service Inc., Fitch Inc., and Standard &
Poor’s Ratings Services (the “Rating Agencies”) to be billed directly by the
Rating Agencies; and
     (d) All costs and expenses of due diligence reviews performed by the Acuiti
Group in the amount of $14,704.00 which shall be paid within 30 days of
presentation of an invoice therefore.
     2. The Issuer shall pay pursuant to Section 5.7 of the Sale and Servicing
Agreement, an Insurer Premium (the “Insurer Premium”) payable monthly in arrears
in accordance with the wiring instructions for MBIA set forth below in the
following amounts:
     (a) On the August 2007 Distribution Date, in an amount equal to $82,500.00,
which equals the 11 days of premium due from the Closing Date to but excluding
the first Distribution Date at the Premium Percentage set forth below;
     (b) Beginning on the September 2007 Distribution Date and on each
Distribution Date thereafter, in an amount equal to 0.015% (based upon a
“Premium Percentage” of 0.18% per annum) times the outstanding principal amount
of the MBIA-Insured Obligations (before taking into account any distributions on
that date).

2



--------------------------------------------------------------------------------



 



The Insurer Premium for each Distribution Date shall be calculated on the basis
of a 360-day year consisting of twelve 30-day months.
     3. All Rating Agency fees and accountants’ fees incurred at any time by
MBIA in connection with the Insurance Agreement and the transactions described
in the Prospectus Supplement shall be payable by AmeriCredit within 30 days of
presentation of an invoice therefore.
     4. All reasonable costs and expenses (including those of legal counsel)
incurred by MBIA in connection with any modification, waiver, amendment,
revision or similar action of the Insurance Agreement, the Policies, and/or the
Basic Documents and/or the enforcement against AmeriCredit, the Issuer, the
Seller, the Trust Collateral Agent, the Back-up Servicer, the Trustee or the
Servicer of MBIA’s rights under the Insurance Agreement, the Policy, and/or the
Basic Documents, shall be payable by AmeriCredit within 30 days of presentation
of an invoice therefore.
     5. Unless another account is designated to you in writing federal funds
wire transfers to MBIA should be made with the following details specifically
stated on the wire instructions:
MBIA wiring instructions:
Account Name: MBIA Insurance Corporation
Account Number: 910-2-721728
Bank: JPMorgan Chase Bank
4 Chase Metro Tech Center
Brooklyn, NY 11245
ABA Number: 021-000-021
Reference: Policy No. 499011
     6. All fees and expenses due and payable to MBIA hereunder that are not
paid on the date due, shall accrue interest at the Late Payment Rate, such
interest to be calculated on the basis of a 360-day year for the actual number
of days elapsed and shall be payable on demand.
     7. The Trustee and the Trust Collateral Agent hereby acknowledges their
obligations to pay the amounts set forth above from moneys of the Issuer
pursuant to the terms of the Indenture or the Sale and Servicing Agreement.
     8. This Premium Letter may be executed in counterparts by the parties
hereto, and all such counterparts shall constitute one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



            Sincerely,

MBIA INSURANCE CORPORATION
      By   /s/ Stephanie Taylor Ciavarello         Assistant Secretary         
   

          ACKNOWLEDGED AND AGREED:    
 
        AMERICREDIT FINANCIAL SERVICES, INC.
     
By:
Title:
  /s/ Sheli D. Fitzgerald
 
Vice-President, Structured Finance    
 
        AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2007-C-M, as Issuer    
 
        By: Wilmington Trust Company,
not in its individual capacity but solely as Owner Trustee    
 
       
By:
Title:
  /s/ Jennifer A. Luce
 
Sr. Financial Services Officer    
 
        WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee, as Trust Collateral
Agent and as Collateral Agent    
 
       
By:
  /s/ Marianna C. Stershic    
 
       
Title:
  Vice President    

 